FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2021

                                     No. 04-20-00598-CV

 IN THE MATTER OF THE GUARDIANSHIP OF CARLOS Y. BENAVIDES, JR., AN
                     INCAPACITATED PERSON,

                  From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2011-PB6–000081-L2
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER

        The Appellant's (Leticia R. Benavides) Motion for Extension of Time to File Reply Brief
is hereby GRANTED. Time is extended until September 20, 2021.


       It is so ORDERED September 16, 2021.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT